Mr. Justice Critz
delivered the opinion of the Court.
 The opinion of the Court of Civil Appeals, which is found in 146 S. W. (2d) 416, makes a complete statement of the facts and questions of law involved in this case. After a careful consideration of such opinion we have decided that it correctly disposes of the law questions involved in this appeal, and for correct reasons given. No good reason can be served by our further discussion of the law questions involved. We therefore approve the same.
We granted the writ of error in this case on the tenative belief that the opinion herein conflicts with the opinion of the Waco Court of Civil Appeals in the case of Montgomery, *18Ward & Co. v. Lusk et al (Civ. App., writ refused), 52 S. W. (2d) 1110. After a careful consideration of the two opinions we have reached the conclusion that they do not conflict in any way, but that both correctly announce the law. In the Lusk case, as shown by the opinion, the Lusks brought suit to enforce a contract made in direct violation of Articles 1569 and 1572, Texas Penal Code. The opinion simply holds that resort cannot be had to our courts to enforce contracts made in violation of our penal laws. This case involves no effort to enforce a contract denounced by our penal laws. It is simply an action to recover on aquantum meruit for overtime services rendered by the firemen of the City of Galveston. This fully appears in the opinion of the Court of Civil Appeals.
The judgment of the Court of Civil Appeals is affirmed.
Opinion delivered November 5, 1941.
Rehearing overruled December 3, 1941.